Case 20-41308      Doc 128      Filed 03/13/20 Entered 03/13/20 16:29:56        Main Document
                                            Pg 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                        )   Chapter 11
                                               )
 FORESIGHT ENERGY LP, et al.,                  )   Case No. 20-41308-659
                                               )
                     Debtors.                  )   (Jointly Administered)
                                               )
                                               )   Hearing Date: April 3, 2020
                                               )   Hearing Time: 10:00 a.m. (Central Time)
                                               )   Objection Deadline: March 30, 2020 at
                                               )   11:59 p.m. (Central Time)
                                               )   Hearing Location: Courtroom 7 North

                           NOTICE OF SECOND DAY HEARING

          PLEASE TAKE NOTICE: The below listed motions (collectively, the “Motions”) are

 scheduled for final hearing on April 3, 2020 at 10:00 a.m. (Central Time) at the United States

 Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F. Eagleton US

 Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri 63102:

     •    DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (I) AUTHORIZING THE
          DEBTORS TO (A) OBTAIN POST-PETITION FINANCING, (B) GRANT SENIOR
          SECURED PRIMING LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE
          CLAIMS, AND (C) UTILIZE CASH COLLATERAL; (II) GRANTING ADEQUATE
          PROTECTION TO THE PREPETITION SECURED PARTIES; (III) MODIFYING THE
          AUTOMATIC STAY; AND (IV) SCHEDULING FINAL HEARING; AND (VI)
          GRANTING RELATED RELIEF [Docket No. 29]

     •    DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING
          CONTINUED USE OF THE DEBTORS’ EXISTING CASH MANAGEMENT SYSTEM;
          (B) AUTHORIZING USE OF EXISTING BANK ACCOUNTS AND BUSINESS FORMS;
          (C) GRANTING A LIMITED WAIVER OF REQUIREMENTS OF SECTION 345(b) OF
          THE BANKRUPTCY CODE; (D) AUTHORIZING CONTINUATION OF ORDINARY
          COURSE INTERCOMPANY TRANSACTIONS; (E) GRANTING ADMINISTRATIVE
          EXPENSE PRIORITY STATUS TO POSTPETITION INTERCOMPANY CLAIMS; AND
          (F) GRANTING RELATED RELIEF [Docket No. 4]
Case 20-41308   Doc 128   Filed 03/13/20 Entered 03/13/20 16:29:56   Main Document
                                      Pg 2 of 4


   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING DEBTORS
       TO PAY PREPETITION CLAIMS OF TRADE AND LIEN CLAIMANTS AND
       AUTHORIZING PAYMENT PROCEDURES RELATED THERETO, (B) AUTHORIZING
       DEBTORS TO PAY ROYALTY AND LEASEHOLD CLAIMS, (C) GRANTING
       ADMINISTRATIVE EXPENSE PRIORITY STATUS TO OUTSTANDING ORDERS, AND
       (D) GRANTING RELATED RELIEF [Docket No. 5]

   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING DEBTORS
       TO PAY PREPETITION WAGES AND WORKFORCE OBLIGATIONS, (B)
       AUTHORIZING DEBTORS TO MAINTAIN WORKFORCE PROGRAMS AND PAY
       RELATED OBLIGATIONS, AND (C) GRANTING RELATED RELIEF [Docket No. 6]

   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING THE
       DEBTORS TO (I) PERFORM UNDER EXISTING COAL SALE CONTRACTS IN THE
       ORDINARY COURSE OF BUSINESS AND (II) ENTER INTO AND PERFORM UNDER
       NEW COAL SALE CONTRACTS IN THE ORDINARY COURSE OF BUSINESS AND (B)
       GRANTING RELATED RELIEF [Docket No. 8]

   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING THE
       DEBTORS TO MAINTAIN EXISTING CUSTOMER PROGRAMS AND HONOR
       CERTAIN PREPETITION OBLIGATIONS RELATED THERETO AND (B) GRANTING
       RELATED RELIEF [Docket No. 7]

   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING DEBTORS
       TO CONTINUE AND RENEW SURETY BOND PROGRAM AND (B) GRANTING
       RELATED RELIEF [Docket No. 9]

   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING THE
       DEBTORS TO (I) MAINTAIN, CONTINUE, AND RENEW THEIR EXISTING
       INSURANCE PROGRAM AND (II) HONOR CERTAIN PREPETITION OBLIGATIONS
       IN RESPECT THEREOF AND (B) GRANTING RELATED RELIEF [Docket No. 11]

   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS (A) AUTHORIZING PAYMENT
       OF PREPETITION TAXES AND FEES AND (B) GRANTING RELATED RELIEF
       [Docket No. 12]

   •   DEBTORS’ MOTION FOR ENTRY OF FINAL ORDERS DETERMINING ADEQUATE
       ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES [Docket No. 13]

   •   DEBTORS’ MOTION FOR AN ENTRY OF AN ORDER ESTABLISHING BAR DATES
       FOR FILING PROOFS OF CLAIM AND APPROVING FORM AND MANNER OF
       NOTICE THEREOF [Docket No. 30]

   •   DEBTORS’ MOTION FOR AN ENTRY OF AN ORDER PURSUANT TO SECTION
       105(a) AND 365 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 6004
       AUTHORIZING THE REJECTION OF CERTAIN EXECUTORY CONTRACTS NUNC
       PRO TUNC TO THE PETITION DATE [Docket No. 63]
Case 20-41308   Doc 128   Filed 03/13/20 Entered 03/13/20 16:29:56   Main Document
                                      Pg 3 of 4


 WARNING: THESE MOTIONS SEEK ORDERS THAT MAY ADVERSELY AFFECT
 YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELIEF REQUESTED IN A
 MOTION, YOU OR YOUR ATTORNEY MUST ATTEND THE HEARING. IF YOU OR
 YOUR ATTORNEY DOES NOT ATTEND THE HEARING, THE COURT MAY
 GRANT THE RELIEF REQUESTED IN THE MOTIONS.

 YOU MUST FILE AND SERVE YOUR RESPONSE BY MARCH 30, 2020 AT 11:59 P.M.
 CENTRAL TIME.

 YOUR RESPONSE MUST STATE WHY A MOTION SHOULD NOT BE GRANTED. IF
 YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
 WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE A MOTION AND HAVE
 NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. THE
 TIME, DATE, AND LOCATION OF THE HEARING ARE SET OUT ABOVE. UNLESS
 THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT
 THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.




                                       -3-
Case 20-41308     Doc 128    Filed 03/13/20 Entered 03/13/20 16:29:56   Main Document
                                         Pg 4 of 4


Dated: March 13, 2020
       St. Louis, Missouri

                                  Respectfully submitted,
                                  ARMSTRONG TEASDALE LLP

                                   /s/ Richard W. Engel, Jr.
                                  Richard W. Engel, Jr. (MO 34641)
                                  John G. Willard (MO 67049)
                                  Kathryn R. Redmond (MO 72087)
                                  7700 Forsyth Boulevard, Suite 1800
                                  St. Louis, Missouri 63105
                                  Tel: (314) 621-5070
                                  Fax: (314) 621-5065
                                  Email: rengel@atllp.com
                                          jwillard@atllp.com
                                          kredmond@atllp.com

                                         - and -

                                  PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                  Paul M. Basta (admitted pro hac vice)
                                  Alice Belisle Eaton (admitted pro hac vice)
                                  Alexander Woolverton ((admitted pro hac vice)
                                  1285 Avenue of the Americas
                                  New York, New York 10019
                                  Tel: (212) 373-3000
                                  Fax: (212) 757-3990
                                  Email: pbasta@paulweiss.com
                                         aeaton@paulweiss.com
                                         awoolverton@paulweiss.com

                                  Proposed Counsel to the Debtors and
                                  Debtors in Possession
